   Case: 1:20-cv-02134 Document #: 62-4 Filed: 04/17/20 Page 1 of 2 PageID #:1684



                            IN THE UNITED STATES DISTRICT COURT
                           FOR THE NORTHERN DISTRICT OF ILLINOIS
                                      EASTERN DIVISION

 ANTHONY MAYS, Individually and on behalf of     )
 a class of similarly situated persons; and JUDIA)
 JACKSON, as next friend of KENNETH              )
 FOSTER, Individually and on behalf of a class of)
 similarly situated persons                      )
                                                 )                     Case No. 20-cv-2134
                         Plaintiffs-Petitioners, )
                                                 )
 v                                               )
                                                 )
 THOMAS DART, Sheriff of Cook County,            )
                                                 )
                       Defendant-Respondent )

                SUPPLEMENTAL DECLARATION OF ELIZABETH SCANNELL

I, Elizabeth Scannell, pursuant to 28 U.S.C. § 1746, declare as follows:

    1. That I am currently employed by the Cook County Sheriff’s Office (“CCSO”) in the Legal
       Department as Assistant General Counsel. I have been employed in this role since September of
       2014. I am licensed to practice law in the State of Illinois.

    2. I previously executed a sworn Declaration concerning the CCSO’s response to the Novel
       Coronavirus (“COVID-19”) pandemic, filed on April 6, 2020 under Dkt. #31-11. Each and all
       paragraphs under said declaration are incorporated and re-stated herein.

    3. I am familiar with the Court’s order entered April 9, 2020 requiring the CCSO to report to the Court
       certain steps taken to combat the spread of COVID-19 in the Cook County Department of
       Corrections (“CCDOC”).

    4. I work very closely with departments within the CCSO to ensure compliance with legal standards
       and to provide counsel regarding policy and transactional matters. I am familiar with the Sheriff’s
       Electronic Monitoring Program (“EM”) and the private vendors who perform services for EM
       under contract.

    5. The Sheriff’s EM program is a historical byproduct of the consent decree entered in Duran v. Elrod,
       74-cv-2949, in order to reduce overcrowding in Cook County Jail. Since its creation, the EM
       program has evolved into its current form, whereby the judiciary orders a criminal defendant to be
       placed on the Sheriff’s EM program as a condition of bond.

    6. The EM program has grown exponentially over the last several years, without corresponding
       funding from the Cook County President and Board of Commissioners.

    7. On March 15, 2020, just before the Cook County Board of Commissioners declared a state of
       emergency, and before criminal justice stakeholders began actively working to identify custodial
       CCDOC detainees for release, the number of criminal defendants being monitored in the
       community was 2,422—which at that time was the highest it had ever been.
   Case: 1:20-cv-02134 Document #: 62-4 Filed: 04/17/20 Page 2 of 2 PageID #:1685



    8. As of April 17, 2020, the number of criminal defendants being monitored by EM in the community
       is 2,904. No additional staff have been assigned to EM, as all essential staff and emergency staff
       have been allocated to CCDOC.

    9. On or about April 10, 2020 Attenti—the CCSO’s vendor that provides radio frequency monitoring
       equipment, alert monitoring, and call center services—notified the CCSO that it would be
       submitting additional contingency plans to the CCSO in order to plan for any equipment or supply
       shortages in light of COVID-19.

    10. On April 17, 2020 I participated in a conference call with representatives from Attenti and the
        CCSO, where Attenti notified the CCSO that we would begin experiencing the impact of supply
        chain issues as early as April 24, 2020. Specifically, radio frequency base unit and bracelet
        equipment connected to the monitoring network was on back order due to supply chain issues, and
        would become available for shipment only sporadically and in small increments.

    11. The Office of the Chief Judge (“OCJ”) currently utilizes Attenti to monitor approximately 600
        probationers via radio frequency (“RF”) and is no longer accepting placement on its RF program.

    12. The CCSO utilizes Track Group, another private vendor under contract, for global positioning
        system (“GPS”) monitoring of a small subset of criminal defendants. However, Track Group is
        experiencing identical supply chain issues. The OCJ utilizes Track Group to monitor
        approximately 1,000 probationers via GPS.

    13. We are working to obtain any surplus equipment from Attenti, Track Group, and OCJ—however
        even within our best estimate we predict to have exhausted existing equipment inventory in one to
        two weeks.

    14. Due to supply issues, and with the EM population being at the highest it has ever been, we cannot
        safely and in good faith continue to place additional defendants on the Sheriff’s EM program. The
        program is well beyond capacity.


I, Elizabeth Scannell, pursuant to 28 U.S.C. § 1746, declare under penalty of perjury of the laws of the
United States of America that the foregoing is true and correct.

Dated this 17th day of April 2020.
